UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4643


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

REGINALD A. LLOYD,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cr-00033-JFM-1)


Submitted:   July 24, 2014                 Decided:   August 6, 2014


Before NIEMEYER, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Sujit Raman, Chief of
Appeals, David A. O’Neil, Acting Assistant Attorney General,
David M. Bitkower, Deputy Assistant Attorney General, Ross B.
Goldman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Reginald Lloyd was convicted of Hobbs Act robbery, 18

U.S.C.   § 1951(a)       (2012),         carrying         and     brandishing        a    firearm

during   and    in     relation      to     a       crime      of    violence,       18       U.S.C.

§ 924(c)(1)(A)        (2012),      and    being       a    felon      in   possession           of   a

firearm, 18 U.S.C. § 922(g) (2012).                            He received an aggregate

sentence   of    192     months.          Lloyd       now       appeals     his   conviction,

arguing that the district court erroneously denied his motion to

suppress certain statements made to police following his arrest

but   prior     to     the   administration               of     Miranda      warnings,          see

Miranda v.     Arizona,      384     U.S.       436    (1966).         We     hold       that      the

statements were admissible under the public safety exception to

Miranda, and we therefore affirm.

           On    appeal       from       the     district           court’s    denial         of     a

suppression     motion,       we    review          the     district        court’s       factual

findings for         clear   error       and    its       legal     conclusions          de   novo.

United States v. McGee, 736 F.3d 263, 269 (4th Cir. 2013), cert.

denied, 134 S. Ct. 1572 (2014).                     When a defendant’s suppression

motion is denied, we consider the evidence in the light most

favorable to the Government, United States v. Black, 707 F.3d

531, 534 (4th Cir. 2013), and defer to the district court’s

credibility determinations.                United States v. Griffin, 589 F.3d

148, 150 n.1 (4th Cir. 2009).



                                                2
            An incriminating statement made while a suspect is in

police custody will generally be admissible at trial only if the

suspect is first warned of his right against self-incrimination.

See Miranda v. Arizona, 384 U.S. at 478-79.                          If the custodial

statement     is   made       in   response      to   police    inquiries    made     to

preserve their own safety or that of the public, however, the

statement is admissible.             New York v. Quarles, 467 U.S. 649, 659

(1984).     An officer’s pre-Miranda questioning is acceptable if

it relates “to an objectively reasonable need to protect the

police or the public from any immediate danger associated with

[a] weapon.”       Id. at 659 n.8.               “The exception . . . will be

circumscribed by the exigency which justifies it.”                      Id. at 658.

            Here, the exception clearly applied.                       Following the

armed robbery of a store, Officers Ward and Guerra heard a radio

broadcast describing the two suspects and the vehicle in which

they   were    traveling.          Within   minutes     of     the    broadcast,    the

officers    observed      a    vehicle      matching    the    description.        They

initiated a traffic stop, and the suspect vehicle pulled over.

However, when Officer Guerra exited the patrol car, the vehicle

fled from the scene, leading the officers on a high-speed chase

during which the suspect vehicle drove erratically through heavy

traffic.      The vehicle came to a stop only when the driver lost

control and crashed into a vehicle at another gas station.



                                             3
            The officers could not see into the car because its

windows were fogged up.           When no one in the car responded to

repeated     commands      that    the        occupants      exit      and   identify

themselves, Officer Ward opened the passenger-side door, finding

Lloyd in the driver’s seat.           When Lloyd did not exit the vehicle

as instructed, Officer Ward physically removed him, placed him

on the ground, and arrested him.               Ward asked Lloyd where the gun

was.      Lloyd responded, “It’s in the back.”                      Ward and Guerra

could not see into the car from their position.                       Ward walked to

the vehicle, looked in, and saw no one.                       He asked where the

second suspect was.        Lloyd replied, “He got out.”

            Ward    testified     that     he    asked       these    two    questions

because    the   radio    broadcast      to    which    he    and    Officer     Guerra

responded    stated      that   there    were     two     armed      suspects.      The

officers had reason to believe that there were weapons in the

vehicle and that there might be another suspect in or near the

vehicle.     Because the officers reasonably were concerned about

their safety and that of citizens in the immediate area, the

questions    were     permissible,       and    the     incriminating        responses

admissible, under the public safety exception.

            We therefore affirm.              We dispense with oral argument

because the facts and legal contentions are adequately presented




                                          4
in the material before the court and argument would not aid the

decisional process.

                                                       AFFIRMED




                               5